DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a system for storing pharmaceuticals or biological media, classified in A61J 1/1443.
II. Claims 15-20 , drawn to a method of making a system for storing pharmaceuticals or biological media , classified in B29C65/00.
The inventions are independent or distinct, each from the other because:
2.	Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product.  For example, the product can be made without attaching a free end of the vent to the filter or the claimed product has a vent both coupled to an opening but also spaced from the opening.
3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.	
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
4.	During a telephone conversation with Attorney Max Kolar on 4 January 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton (US 4,457,758).
Regarding claim 1, Norton discloses a system for storing fluids capable of being pharmaceuticals or biological media (see Fig. 1) comprising: a bag 14 including a flexible sidewall 20 (see Fig. 1; col. 2, ll. 42-43) defining an opening (see Fig. 2, opening below axial passage 33 allowing for venting from the bag); and a vent (see Fig. 2, vent is lumen above filter seating shoulder 34) coupled with the flexible sidewall at the opening (see Fig. 1, vent is coupled via flange) and defining a vent passageway (see Fig. 2, lumen of vent is vent passageway) between an internal volume of the bag and an external and an external environment (see Figs. 1, 2), wherein the vent is coupled with the bag at a location spaced apart from and above the opening (see Fig. 2). 
Regarding claim 2, Norton further discloses a filter 26, 28 coupled with the bag (see Fig. 2). 

Regarding claim 4, Norton further discloses the filter is disposed between the bag and an end of the vent (see Fig. 2, end of the vent being opening at very end to outside).
Regarding claim 5, Norton discloses the filter coupled with the vent (see Fig. 2). 
Claim(s) 1, 2, 6-8, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs et al. (US 4,479,818).
Regarding claim 1, Briggs discloses a system capable of storing biological media (see Fig. 1) comprising: a bag (see Fig. 1, walls 1, 2 make up bag) including a flexible sidewall 1 (see Fig. 1; col. 1, ll. 53-54) defining an opening (see Fig. 1, opening in sidewall below opening 3); and a vent  coupled with the flexible sidewall at the opening and defining a vent passageway between an internal volume of the bag and an external environment (see Fig. 2, passageway through portion 8, filter, and opening 14), wherein the vent is coupled with the bag at a location spaced apart from and above the opening (see Fig. 2 coupled via female mount 4, therefore being spaced apart and above opening).
Regarding claim 2, Briggs discloses a filter 12, 12A, 7 coupled with the bag (see Figs. 1, 2).
Regarding claim 6, Briggs discloses a portion 8 of the filter is disposed on a first side (outer side) of the bag and a second portion 12, 12A is disposed on a second side (inner side) of the bag (see Fig. 2; col. 2, ll. 1-4, bead 9 of portion 8 retains portion 8 in passage 6 and in order to retain, would be on inner side).
Regarding claim 7, Briggs discloses the filter extends through the bag at the location spaced apart from and above the opening (see Fig. 2). 
Regarding claim 8, Briggs discloses the filter defines a lumen extending through the bag at the location at the location spaced apart from and above the opening (see Fig. 2, lumen within portion 8 up until recess 10).

Regarding claim 14, Briggs discloses the bag further comprises at least one fluid port 3A, the fluid port adapted for filing the bag (see Fig. 1).
Claim(s) 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (US 2021/0222103).
Regarding claim 1, Martin discloses a system capable of storing pharmaceuticals or biological media (see Abstract) comprising: a bag 100 including a flexible sidewall 180 defining an opening (see Fig. 1A, opening at top of sidewall allowing for access of vent port); and a vent 130 coupled with the flexible sidewall at the opening and defining a vent passageway (see tubing from fitment 145 related to vent port 130) between an internal volume of the bag and an external environment (see Fig. 1A, tube is between inside of the bag and outside of the bag, allowing for venting from inside to outside); wherein the vent is coupled with  the bag at a location spaced part from and above the opening (see Fig. 1A). 
Regarding claim 13, Martin further discloses the vent further comprises a fluid restrictor adapted to selectively restrict fluid flow through the vent passageway (see para. 33, clamps/valves can be attached to tubing at the ports, with Fig. 3 specifically showing use of a clamp 330 on the tubing of a vent port 310).
Claim(s) 1, 2, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mather et al. (US 3,998,255).
Regarding claim 1, Mather discloses a system capable of storing biological media (see Figs 1-3) comprising: a bag  10 including a flexible sidewall 12 (see col. 2, ll. 15-17) defining an opening 34; and a vent 28 coupled with the flexible sidewall at the opening and defining a vent passageway between an 
Regarding claim 2, Mather discloses a filter 26 coupled with the bag (see Figs. 1-3). 
Regarding claim 10, Mather discloses the vent and filter are welded together (see col. 3, ll. 2-15).
Regarding claim 12, Mather discloses the vent is welded to the flexible sidewall at a location proximate the opening (see Figs. 1-2; col. 3, ll. 2-15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Zedan (US 2015/0129725).
Regarding claim 9, teachings of Briggs are described above but Briggs does not disclose the filter comprising a barb coupled with the bag. 
Zedan discloses a plug provided with a type of bead or barb at the end, where the plug is designed to be pushed into a complementary bore and the bead or barb enters into engagement or snap-fits (see para. 7). It would have been obvious to a person having ordinary skill in the art before the effective filing date to have the bead of Briggs be substituted with a barb, as the substitution of a bead with a barb at the end of a plug designed to be pushed into a complementary bore is shown as well known by Zedan, and this substitution would result in the predictable result of allowing for engagement or snap-fit of the plug via the barb.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mather et al. (US 3,998,255) disclosing a bag with a flexible sidewall, vent, and filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781